Citation Nr: 1526782	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to July 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the February 2015 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The Virtual VA e-folder does not contain any additional evidence.  

In July 2013, the Veteran submitted additional private medical records without the benefit of a waiver.  The Board notes, however, as the claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider such evidence in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is warranted because the November 2012 VA medical opinion is not sufficient for appellate review under the law.  Specifically, the Veteran underwent a VA examination in November 2012, after which the examiner failed to give a medical opinion regarding the etiology of the Veteran's reflex sympathetic dystrophy because service treatment records for the Veteran's period of active duty were not available.  However, the Veteran is competent to speak to her in-service injuries and her recollections of medical treatment; therefore, the lack of service treatment records does not necessarily preclude the examiner from offering an opinion on whether the Veteran's reflex sympathetic dystrophy is a result of her military service.  Thus, an additional VA medical examination and addendum opinion is warranted.  

Additionally, the record reflects that the Veteran seeks regular treatment for her current disability.  In her July 2013 statement, the Veteran reported receiving two hand/arm braces for her carpal tunnel syndrome in both hands at the VA hospital in Birmingham, Alabama, and a transcutaneous electrical nerve stimulation (TENS) unit for spurs in her back at the Kirkland Clinic in Birmingham, Alabama.  See the July 2013 statement.  She relates this back to the reflex sympathetic dystrophy.  Upon review of the record, the most recent VA treatment records obtained are dated August 2010.  Therefore, on remand, the Veteran's updated treatment records from August 2010 must be obtained and associated with the claims file.  

Finally, remand is also required for issuance of a statement of the case (SOC) on the issue of entitlement to service connection for hypertension.  In February 2011, the representative, on the Veteran's behalf, expressed disagreement with the January 2011 rating decision that discussed the claim; however, no SOC has been issued addressing the claim for service connection for hypertension.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to obtain the Veteran's service treatment records, to include contacting the National Personnel Records Center (NPRC), or any other appropriate agency, to include VA medical facilities and the RO.  If the RO is unable to reacquire the original missing documentation, all procedurally appropriate actions should be taken to rebuild the missing contents of the claims folder in accordance with M21-1MR, Parts II and III.  Actions should include but not be limited to (1) contacting the NPRC to request copies of missing service treatment records and (2) providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of the missing record) which may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  All efforts to obtain the records should be fully documented.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her reflex sympathetic dystrophy.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the Birmingham VA Medical Center in Birmingham, Alabama, and the Kirklin Clinic in Birmingham, Alabama, dated since August 2010.  If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.  

3.  After obtaining any additional records, schedule the Veteran for an examination by an appropriate physician to determine the current nature and likely etiology of his current claim.  All appropriate testing should be conducted, and all pertinent disabilities associated found to be present should be diagnosed.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the reflex sympathetic dystrophy arose during service or is otherwise related to service.

The examiner is reminded that the Veteran's service treatment records are not available.  However, the Veteran is competent to report on her in-service injuries and her recollections of medical treatment.  Her reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

4.  Issue a SOC to the Veteran and her representative, addressing the issue of entitlement to service connection for hypertension.  The Veteran and her representative must be advised of the time limit in which she may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




